Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Reasons for Allowance
1.	Claims are allowed.  Claim 1-10 are allowed.  Claim 1 is independent.

2.	The following is an examiner’s statement of reasons for allowance: 
	Claim 1 is allowable over the prior art of record because the prior art does not teach the following limitations required by claim 1, in combination with other limitations of claim 1:
a first detecting unit, provided with a flag member movable so as to change a protrusion amount by which said flag member protrudes from the document placement surface at a first detecting position of the document surface overlapped with said feed roller in a widthwise direction perpendicular to the feeding direction, configured to detect that the document is at the first detecting position in a case in which the protrusion amount of said flag member is a first amount and detect that no document is at the first detecting position in a case in which the protrusion amount is a second amount greater than the first amount; and 
a control unit configured to execute an operation in a first mode in which a first detecting process is executed so as to detect the presence or absence of the document at the first detecting position before starting to lower said feed roller and the presence or absence of the document at the first detecting position is determined, and in a second mode in which a second detecting process is executed so as to detect the presence or absence of the document at the first detecting position after lowering said feed roller and the presence or absence of the document at the first detecting position is determined.

	Claims 2-10 depend on claim 1, directly or indirectly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art or Art
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Okawa et al. (US 2021/0218856 A1), para 0036
	Hishinuma et al. (US 2020/0385226 A1), para 0036
	Sekiguchi et al. (US 2012/0049442 A1), para 0036, 0047, and 0048
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUKFAN LEE whose telephone number is (571)272-7407. The examiner can normally be reached M-F: 10 a.m. - 6 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUKFAN LEE/Primary Examiner, Art Unit 2674